DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 34-38, 40 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/07/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-33, 39, 41, and 43-44 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Sogawa et al. (US Pat. No. 5,086,786).
Regarding claim 21, Sogawa et al. (‘786) teach a device for treating the skin tissue of a patient during a procedure using energy comprising: a mat-like structure having a bottom wall, a top wall and upstanding walls connecting the top wall and the bottom wall, the walls defining an enclosed volume (see Figs. 1, 2); a source of electro-magnetic (EM) energy; one or more electrodes positioned within the mat-like structure configured for connection to the source of EM energy; and wherein the mat-like structure is of a flexible material to allow conformity of the mat-like structure to the skin tissue when in contact with the skin tissue (“electrodes” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 22, Sogawa et al. (‘786) teach the device of claim 21, wherein the source of EM energy is one or more of RF or ultrasonic energy (“high-frequency generator” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 23, Sogawa et al. (‘786) teach the device of claim 21, wherein the enclosed volume is divided into a plurality of cells, each of the cells containing one or more of the electrodes (“electrodes” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 2, Sogawa et al. (‘786) teach the device of claim 23, further comprising a coolant and a coolant temperature sensor in one or more of the cells, the one or more temperature sensors sensing the temperature of the coolant (“coolant” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 25, Sogawa et al. (‘786) teach the device of claim 24, wherein the one or more coolant temperature sensors are connected to a programmed controller, the programmed controller being enabled to receive and display the sensed temperature of the coolant (see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 26, Sogawa et al. (‘786) teach the wherein the one or more electrodes are connected to a programmed controller, the programmed controller controlling the application of energy to the one or more electrodes (“high-frequency generator” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 27, Sogawa et al. (‘786) teach the device of claim 21, further comprising one or more skin tissue temperature sensors on the bottom wall, the one or more temperature sensors measuring the skin tissue temperature of the patient (see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 28, Sogawa et al. (‘786) teach the device of claim 27, wherein the one or more skin tissue temperature sensors are connected to a programmed controller, the programmed controller being controlled to receive the patient skin temperature from the one or more skin temperature sensors and control the amount of EM energy imparted to the one or more electrodes (see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 30, Sogawa et al. (‘786) teach the device of claim 21, wherein the one or more electrodes are a plurality of electrodes formed into an X-Y geometrical matrix, and wherein the electrodes are operatively connected to a programmed controller and wherein the programmed controller is operated to selectively apply a signal to activate one or more of the plurality of electrodes (“electrodes” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 31, Sogawa et al. (‘786) teach the device of claim 26, wherein the programmed controller selectively applies a signal to two or more electrodes having a distance A or a distance B greater than A between the two or more electrodes, the distance A being selected for targeting shallower tissue and the distance B for targeting deeper tissue (“high-frequency generator” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 32, Sogawa et al. (‘786) teach the device of claim 26, wherein the programmed controller is operative to select any two or more electrodes in the X-Y array to target shallow to deeper tissues (“high-frequency generator” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 33, Sogawa et al. (‘786) teach the device of claim 26, wherein the programmed controller is operative to select all of the electrodes for bulk heating of the skin tissue (“high-frequency generator” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 43, Sogawa et al. (‘786) teach the device of claim 21, wherein the mat-like structure is formed into one of: a rectangular energy, a hexagonal array, a triangular array, or an array of elongated electrodes “electrodes” (see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Regarding claim 44, Sogawa et al. (‘786) teach the device of claim 21, wherein the mat-like structure is in a geometrical configuration (“electrodes” see col. 3, line 4 - col. 4, line 9; and Figs. 1, 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 29, 39, and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sogawa et al. (US Pat. No. 5,086,786) in view of Eckhouse et al. (US 2013/0178764 A1).
Regarding claim 29, 39 and 41, Sogawa et al. (‘786) teach the device of claim 21, but fail to explicitly teach a vacuum source connected to the mat-like structure. However, Eckhouse et al. (US 2013/0178764) from the same field of endeavor do teach a vacuum source wherein activation of the vacuum source draws the mat-like structure into contact with the patient skin tissue (see ([0038[]; and Fig. 1). It would be obvious to one of ordinary skill in the art to modify the invention of Sogawa et al. with the features of Eckhouse et al. for the benefit of holding the patient’s tissue in place against the electrodes thus resulting in more efficient energy transfer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491. The examiner can normally be reached Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK D REMALY/Primary Examiner, Art Unit 3793